Opinion by
Rice, P. J.,
We have held, in the case immediately preceding, that the petitioner was entitled to payment of his damages upon confirm*63ation of the report assessing them; and no reason has been shown to ns for holding that he was not entitled to interest from that date. It is a common rule to allow interest for the detention of money after it should have been paid, and this rule was applicable here: North Whitehall v. Keller, 100 Pa. 105; Phila. v. Dyer, 41 Pa. 463; Norris v. Phila., 70 Pa. 332; Sedgeley Ave., 88 Pa. 509.
The order awarding a mandamus is modified and amended so as to include interest on the damages awarded to Horace C. Jones from December 7,1896, the date of the confirmation absolute of the report, and as thus modified or amended the order is affirmed, the appellees to pay the costs of this appeal.